81,7(' 67$7(6 ',675,&7 &2857
                                                                                            3/31/2020
6287+(51 ',675,&7 2) 1(: <25.
                                                       ;

-26(3+ *8*/,(/02 21 %(+$/) 2)
+,06(/) $1' $// 27+(56
6,0,/$5/< 6,78$7('

                                     3ODLQWLIIV           &DVH 1R FY$7
DJDLQVW

6:$3&20 ,1&

                                    'HIHQGDQW
                                                       ;


                                      &216(17 '(&5((

                     7KLV &RQVHQW 'HFUHH LV HQWHUHG LQWR DV RI WKH (IIHFWLYH 'DWH DV GHILQHG

EHORZ LQ 3DUDJUDSK  E\ DQG EHWZHHQ WKH IROORZLQJ SDUWLHV 3ODLQWLII -RVHSK *XJOLHOPR

³3ODLQWLII´  DQG 'HIHQGDQW 6ZDSFRP ,QF ³'HIHQGDQW´  3ODLQWLII DQG 'HIHQGDQW VKDOO

KHUHLQDIWHU EH FROOHFWLYHO\ UHIHUUHG WR DV WKH ³3DUWLHV´ IRU WKH SXUSRVHV DQG RQ WKH WHUPV VSHFLILHG

KHUHLQ

                                           5(&,7$/6

                     7LWOH ,,, RI WKH $PHULFDQV ZLWK 'LVDELOLWLHV $FW RI  ³$'$´  

86&   ³$'$´ DQG LWV LPSOHPHQWLQJ UHJXODWLRQ  &)5 SW  SURKLELW

GLVFULPLQDWLRQ RQ WKH EDVLV RI GLVDELOLW\ LQ WKH IXOO DQG HTXDO HQMR\PHQW RI WKH JRRGV

VHUYLFHV IDFLOLWLHV SULYLOHJHV DGYDQWDJHV DQG DFFRPPRGDWLRQV E\ DQ\ SULYDWH HQWLW\ WKDW

RZQV OHDVHV RU OHDVHV WR  RU RSHUDWHV DQ\ SODFH RI SXEOLF DFFRPPRGDWLRQ  86& 

 D   &)5   D 

                     3ODLQWLII ILOHG WKLV ODZVXLW LQ WKH 86 'LVWULFW &RXUW IRU WKH 6RXWKHUQ

'LVWULFW RI 1HZ <RUN HQWLWOHG -RVHSK *XJOLHOPR RQ EHKDOI RI KLPVHOI DQG DOO RWKHUV VLPLODUO\

                                                   
VLWXDWHG Y 6ZDSFRP ,QF 'RFNHW 1R FY WKH ³$FWLRQ´  7KH 3ODLQWLII DOOHJHG WKDW

'HIHQGDQW¶V ZHEVLWH ZZZVZDSFRP WKH ³:HEVLWH´  LV QRW IXOO\ DFFHVVLEOH WR LQGLYLGXDOV

ZLWK GLVDELOLWLHV LQ YLRODWLRQ RI 7LWOH ,,, RI WKH $PHULFDQV ZLWK 'LVDELOLWLHV $FW RI  ³$'$´ 

WKH 1HZ <RUN 6WDWH +XPDQ 5LJKWV /DZ ³1<6+5/´  WKH 1HZ <RUN 6WDWH &LYLO 5LJKWV /DZ

³1<6&5/´  DQG WKH 1HZ <RUN &LW\ +XPDQ 5LJKWV /DZ ³1<&+5/´ 

                    'HIHQGDQW H[SUHVVO\ GHQLHV WKDW WKH :HEVLWH YLRODWHV DQ\ IHGHUDO VWDWH RU

ORFDO ODZ LQFOXGLQJ WKH $'$ 1<6+5/ 1<6&5/ DQG WKH 1<&+5/ DQG DQ\ RWKHU

ZURQJGRLQJ RU OLDELOLW\ ZKDWVRHYHU %\ HQWU\ LQWR WKLV &RQVHQW 'HFUHH 'HIHQGDQW GRHV QRW

DGPLW DQ\ ZURQJGRLQJ

                    7KLV &RQVHQW 'HFUHH UHVROYHV VHWWOHV DQG FRPSURPLVHV DOO LVVXHV

EHWZHHQ WKH 3DUWLHV LQ WKH $FWLRQ

                     7KLV &RQVHQW 'HFUHH LV HQWHUHG LQWR E\ WKH 3ODLQWLII LQGLYLGXDOO\

                                       -85,6',&7,21

                    3ODLQWLII DOOHJHV WKDW 'HIHQGDQW LV D SULYDWH HQWLW\ WKDW RZQV DQGRU

RSHUDWHV WKH :HEVLWH ZKLFK LV DYDLODEOH WKURXJK WKH LQWHUQHW WR SHUVRQDO FRPSXWHUV ODSWRSV

PRELOH GHYLFHV WDEOHWV DQG RWKHU VLPLODU WHFKQRORJ\ 3ODLQWLII FRQWHQGV WKDW 'HIHQGDQW¶V

:HEVLWH LV D VHUYLFH SULYLOHJH RU DGYDQWDJH RI WKH 'HIHQGDQW¶V SK\VLFDO ORFDWLRQ WKXV

UHQGHULQJ LW D SXEOLF DFFRPPRGDWLRQ VXEMHFW WR 7LWOH ,,, RI WKH $'$  86&   

 D  'HIHQGDQW GHQLHV WKDW LWV :HEVLWH LV D SXEOLF DFFRPPRGDWLRQ RU D SODFH RI SXEOLF

DFFRPPRGDWLRQ RU DUH RWKHUZLVH VXEMHFW WR 7LWOH ,,, RI WKH $'$

                     7KLV &RXUW KDV MXULVGLFWLRQ RYHU WKLV DFWLRQ XQGHU  86&  

DQG  86&   7KH 3DUWLHV DJUHH WKDW IRU SXUSRVHV RI WKH $FWLRQ DQG WKLV &RQVHQW

'HFUHH YHQXH LV DSSURSULDWH

                                  $*5((' 5(62/87,21
                                                
                    3ODLQWLII DQG 'HIHQGDQW DJUHH WKDW LW LV LQ WKH 3DUWLHV¶ EHVW LQWHUHVW WR

UHVROYH WKH $FWLRQ RQ PXWXDOO\ DJUHHDEOH WHUPV ZLWKRXW IXUWKHU OLWLJDWLRQ $FFRUGLQJO\ WKH

3DUWLHV DJUHH WR WKH HQWU\ RI WKLV &RQVHQW 'HFUHH ZLWKRXW WULDO RU IXUWKHU DGMXGLFDWLRQ RI DQ\

LVVXHV RI IDFW RU ODZ UDLVHG LQ 3ODLQWLII V &RPSODLQW     ,Q UHVROXWLRQ RI WKLV DFWLRQ WKH 3DUWLHV

KHUHE\ $*5(( WR WKH IROORZLQJ

                                       '(),1,7,216

                   (IIHFWLYH 'DWH PHDQV WKH GDWH RQ ZKLFK WKLV &RQVHQW 'HFUHH LV HQWHUHG

RQ WKH &RXUW¶V 'RFNHW 6KHHW IROORZLQJ DSSURYDO E\ WKH &RXUW

                   5HDVRQDEOH (IIRUWV PHDQV ZLWK UHVSHFW WR D JLYHQ JRDO RU REOLJDWLRQ

WKH HIIRUWV WKDW D UHDVRQDEOH SHUVRQ RU HQWLW\ LQ 'HIHQGDQW V SRVLWLRQ ZRXOG XVH WR DFKLHYH

WKDW JRDO RU REOLJDWLRQ $Q\ GLVDJUHHPHQW E\ WKH 3DUWLHV DV WR ZKHWKHU 'HIHQGDQW KDV XVHG

5HDVRQDEOH (IIRUWV DV SURYLGHG IRU XQGHU WKLV &RQVHQW 'HFUHH VKDOO EH VXEMHFW WR WKH GLVSXWH

UHVROXWLRQ SURFHGXUHV VHW IRUWK LQ SDUDJUDSKV  WKURXJK  RI WKLV &RQVHQW 'HFUHH

5HDVRQDEOH (IIRUWV VKDOO EH LQWHUSUHWHG VR DV WR QRW UHTXLUH 'HIHQGDQW WR XQGHUWDNH HIIRUWV

ZKRVH FRVW GLIILFXOW\ RU LPSDFW RQ 'HIHQGDQW¶V :HEVLWH FRXOG FRQVWLWXWH DQ XQGXH EXUGHQ DV

GHILQHG LQ 7LWOH ,,, RI WKH $'$ EXW DV DSSOLHG VROHO\ WR 'HIHQGDQW¶V :HEVLWH  DV WKRXJK WKH\

DUH FROOHFWLYHO\ D VWDQGDORQH EXVLQHVV HQWLW\ RU ZKLFK FRXOG UHVXOW LQ D IXQGDPHQWDO

DOWHUDWLRQ LQ WKH PDQQHU LQ ZKLFK 'HIHQGDQW RSHUDWHV LWV :HEVLWH  RU WKH SULPDU\ IXQFWLRQV

UHODWHG WKHUHWR RU ZKLFK FRXOG UHVXOW LQ D ORVV RI UHYHQXH RU WUDIILF RQ LWV :HEVLWH¶V UHODWHG

RSHUDWLRQV

                                            7(50

                   7KH WHUP RI WKLV &RQVHQW 'HFUHH VKDOO FRPPHQFH DV RI WKH (IIHFWLYH

'DWH DQG UHPDLQ LQ HIIHFW IRU WKH HDUOLHU RI  WZHQW\IRXU  PRQWKV IURP WKH (IIHFWLYH



                                               
'DWH RU  WKH GDWH LI DQ\ WKDW WKH UHJXODWLRQV DUH DGRSWHG LQ WKH 'HSDUWPHQW RI -XVWLFH¶V

DQWLFLSDWHG SURSRVHG UHJXODWLRQV IRU ZHEVLWHV XQGHU 7LWOH ,,, RI WKH $'$

                *(1(5$/ 121',6&5,0,1$7,21 5(48,5(0(176

                  3XUVXDQW WR WKH WHUPV RI WKLV &RQVHQW 'HFUHH 'HIHQGDQW

                     D 6KDOO QRW GHQ\ SHUVRQV ZLWK D GLVDELOLW\ DV GHILQHG XQGHU WKH

                         $'$  LQFOXGLQJ WKH 3ODLQWLII WKH RSSRUWXQLW\ WR SDUWLFLSDWH LQ DQG

                         EHQHILW IURP WKH JRRGV VHUYLFHV SULYLOHJHV DGYDQWDJHV DQG

                         DFFRPPRGDWLRQV WKURXJK WKH :HEVLWHV DV VHW IRUWK KHUHLQ              

                         86&  E  $ L   &)5   D 

                     E VKDOO XVH 5HDVRQDEOH (IIRUWV WR SURYLGH SHUVRQV ZLWK D GLVDELOLW\ DV

                         GHILQHG XQGHU WKH $'$  LQFOXGLQJ WKH 3ODLQWLII DQ HTXDO

                         RSSRUWXQLW\ WR SDUWLFLSDWH LQ RU EHQHILW IURP WKH JRRGV VHUYLFHV

                         SULYLOHJHV DGYDQWDJHV DQG DFFRPPRGDWLRQV SURYLGHG WKURXJK WKH

                         :HEVLWHV DV VHW IRUWK KHUHLQ  86&   E  $ LL  

                         &)5   E  DQG

                     F VKDOO XVH 5HDVRQDEOH (IIRUWV WR HQVXUH WKDW SHUVRQV ZLWK D GLVDELOLW\

                          DV GHILQHG XQGHU WKH $'$  LQFOXGLQJ WKH 3ODLQWLII DUH QRW

                         H[FOXGHG GHQLHG VHUYLFHV VHJUHJDWHG RU RWKHUZLVH WUHDWHG

                         GLIIHUHQWO\ EHFDXVH RI WKH DEVHQFH RI DX[LOLDU\ DLGV DQG VHUYLFHV

                         WKURXJK   WKH   :HEVLWHV   DV   VHW   IRUWK   KHUHLQ      86&    

                          E  $ LLL   &)5  

                    &203/,$1&( :,7+ 7,7/( ,,, 2) 7+( $'$

                  :HE $FFHVVLELOLW\ &RQIRUPDQFH 7LPHOLQH 'HIHQGDQW VKDOO HQVXUH IXOO

DQG HTXDO HQMR\PHQW RI WKH JRRGV VHUYLFHV SULYLOHJHV DGYDQWDJHV DQG DFFRPPRGDWLRQV
                                              
SURYLGHG E\ DQG WKURXJK WKH :HEVLWH DFFRUGLQJ WR WKH IROORZLQJ WLPHOLQH DQG UHTXLUHPHQWV

SURYLGHG WKDW WKH IROORZLQJ GDWHV ZLOO EH H[WHQGHG LQ WKH LQVWDQFH WKDW WKH 'HSDUWPHQW RI

-XVWLFH UHOHDVHV UHJXODWLRQV IRU ZHEVLWHV XQGHU 7LWOH ,,, RI WKH $'$ ZKLOH WKLV &RQVHQW

'HFUHH LV LQ HIIHFW DQG ZKLFK FRQWDLQ FRPSOLDQFH GDWHV DQGRU GHDGOLQHV IXUWKHU LQ WKH IXWXUH

WKDQ WKH GDWHV VHW IRUWK KHUHLQ

                      D :LWKLQ WZHQW\IRXU           PRQWKV RI WKH (IIHFWLYH 'DWH WKH

                          'HIHQGDQW VKDOO HQVXUH WKDW WKH :HEVLWH LI LQ H[LVWHQFH

                          VXEVWDQWLDOO\ FRQIRUPV WR WKH :HE &RQWHQW $FFHVVLELOLW\ *XLGHOLQHV

                           /HYHO $ DQG $$ 6XFFHVV &ULWHULD :&$*  $$ LQ VXFK D

                          PDQQHU VR WKDW WKH :HEVLWHV ZLOO EH DFFHVVLEOH WR SHUVRQV ZLWK

                          GLVDELOLWLHV DV VHW IRUWK LQ 3DUDJUDSK  EHORZ

                      E 'HIHQGDQW VKDOO QRW EH UHVSRQVLEOH IRU HQVXULQJ WKDW WKLUG SDUW\

                          FRQWHQW RU SOXJLQV ZKRVH FRGLQJ LV QRW VROHO\ FRQWUROOHG E\

                          'HIHQGDQW EXW DUH RWKHUZLVH ORFDWHG RQ WKH :HEVLWH RU OLQNHG WR

                          IURP WKH :HEVLWH DUH DFFHVVLEOH RU RWKHUZLVH FRQIRUP WR :&$*

                           $$

                            63(&,),& 5(/,() 72 3/$,17,))

                   6SHFLILF 5HOLHI 7KH 3ODLQWLII DQG WKH 'HIHQGDQW KDYH DJUHHG WR VHWWOH

DOO PDWWHUV UHODWLQJ WR FRVWV GDPDJHV DWWRUQH\V¶ IHHV H[SHUWV¶ IHHV RWKHU ILQDQFLDO PDWWHUV

UHODWLQJ WR DQ\ DOOHJHG LQDFFHVVLELOLW\ RI WKH :HEVLWH WKURXJK D VHSDUDWH DJUHHPHQW WKH

³6HWWOHPHQW $JUHHPHQW´ ZKLFK LV QRW LQFRUSRUDWHG LQWR WKLV &RQVHQW 'HFUHH

                      352&('85(6 ,1 7+( (9(17 2) ',6387(6

                   7KH SURFHGXUHV VHW IRUWK LQ 3DUDJUDSKV  WKURXJK  PXVW EH

H[KDXVWHG LQ WKH HYHQW WKDW L 3ODLQWLII DOOHJHV WKDW 'HIHQGDQW KDV IDLOHG WR PHHW LWV
                                               
REOLJDWLRQV SXUVXDQW WR WKLV &RQVHQW 'HFUHH RU LL 'HIHQGDQW DOOHJHV WKDW WKHUH LV D FULWHULD RI

:&$*  $$ ZLWK ZKLFK LW FDQQRW VXEVWDQWLDOO\ FRPSO\ DV VHW IRUWK KHUHLQ 7KHUH ZLOO EH

QR EUHDFK RI WKLV &RQVHQW 'HFUHH E\ 'HIHQGDQW LQ FRQQHFWLRQ ZLWK VXFK DOOHJDWLRQV XQWLO WKH

IROORZLQJ SURFHGXUHV KDYH EHHQ H[KDXVWHG

                   ,I D SDUW\ EHOLHYHV WKDW WKH RWKHU SDUW\ KHUHWR KDV QRW FRPSOLHG LQ DOO

PDWHULDO UHVSHFWV ZLWK DQ\ SURYLVLRQ RI WKH &RQVHQW 'HFUHH WKDW SDUW\ VKDOO SURYLGH WKH RWKHU

SDUW\ ZLWK ZULWWHQ QRWLFH RI QRQFRPSOLDQFH FRQWDLQLQJ WKH IROORZLQJ LQIRUPDWLRQ L WKH

DOOHJHG DFW RI QRQFRPSOLDQFH LL D UHIHUHQFH WR WKH VSHFLILF SURYLVLRQ V RI WKH &RQVHQW

'HFUHH WKDW LV QRW EHLQJ FRPSOLHG ZLWK LQ DOO PDWHULDO UHVSHFWV LLL D VWDWHPHQW RI WKH

UHPHGLDO DFWLRQ VRXJKW E\ WKH LQLWLDWLQJ SDUW\ DQG LY D UHDVRQDEO\ GHWDLOHG VWDWHPHQW RI WKH

VSHFLILF IDFWV FLUFXPVWDQFHV DQG OHJDO DUJXPHQW VXSSRUWLQJ WKH SRVLWLRQ RI WKH LQLWLDWLQJ

SDUW\ 3ODLQWLII ZLOO QRWLI\ 'HIHQGDQW LQ ZULWLQJ DIWHU WKH GDWHV IRU FRPSOLDQFH VHW IRUWK KHUHLQ

LI 3ODLQWLII EHOLHYHV WKDW WKH :HEVLWH LV LQ DQ\ ZD\ QRW FRPSOLDQW ZLWK WKLV &RQVHQW 'HFUHH

'HIHQGDQW ZLOO QRWLI\ 3ODLQWLII LQ ZULWLQJ LI LW EHOLHYHV WKHUH LV D FULWHULD RI WKLV &RQVHQW

'HFUHH ZLWK ZKLFK LW FDQQRW VXEVWDQWLDOO\ FRPSO\ KHUHXQGHU $OO QRWLILFDWLRQV PXVW LQFOXGH

UHDVRQDEOH GHWDLO DQG VKDOO EH PDGH LQ WKH PDQQHU VHW IRUWK LQ 3DUDJUDSK 

                   :LWKLQ VL[W\  GD\V RI HLWKHU 3DUW\ UHFHLYLQJ QRWLFH DV GHVFULEHG LQ

3DUDJUDSK  WKH RWKHU 3DUW\ ZLOO UHVSRQG LQ ZULWLQJ WR WKH QRWLFH :LWKLQ ILIWHHQ  GD\V

RI UHFHLSW RI WKH UHVSRQVH WKH 3DUWLHV ZLOO PHHW E\ WHOHSKRQH RU LQ SHUVRQ LQ DQ DWWHPSW WR

LQIRUPDOO\ UHVROYH WKH LVVXH

                   ,I WKH LVVXH UHPDLQV XQUHVROYHG ZLWKLQ WKLUW\  GD\V RI WKH PHHWLQJ

UHIHUHQFHG LQ 3DUDJUDSK  WKH 3DUWLHV ZLOO HDFK KDYH DQ DGGLWLRQDO WKLUW\  GD\V WR VHOHFW

DQ H[SHUW DQG WKH WZR H[SHUWV ZLOO PXWXDOO\ VHOHFW DQ LQGHSHQGHQW DFFHVVLELOLW\ FRQVXOWDQW

ZLWK VXEVWDQWLDO H[SHULHQFH LQ DFFHVVLEOH ZHEVLWH GHVLJQ ZKR ZLOO HYDOXDWH WKH SDUWLFXODU
                                               
LWHP V UDLVHG EDVHG RQ ZKHWKHU D SHUVRQ ZKR KDV D GLVDELOLW\ DQG XVHV VFUHHQ UHDGHU

VRIWZDUH DQG KDV DYHUDJH VFUHHQ UHDGHU FRPSHWHQF\ ³SHUVRQ ZLWK D 9LVXDO ,PSDLUPHQW ZKR

KDV DYHUDJH VFUHHQ UHDGHU FRPSHWHQF\´  FDQ DGHTXDWHO\ XWLOL]H WKH :HEVLWH

                    7KHUH ZLOO EH QR EUHDFK RI WKLV &RQVHQW 'HFUHH XQOHVV            D   WKH

LQGHSHQGHQW DFFHVVLELOLW\ FRQVXOWDQW GHWHUPLQHV WKDW D SDUWLFXODU LWHP V           FDQQRW EH

DFFRPSOLVKHG E\ D SHUVRQ ZLWK D GLVDELOLW\ ZKR KDV DYHUDJH VFUHHQ UHDGHU FRPSHWHQF\ XVLQJ

D SURPLQHQW FRPPHUFLDOO\ DYDLODEOH VFUHHQ UHDGHU VXFK DV -DZV 9RLFHRYHU RU 19'$ LQ

FRPELQDWLRQ ZLWK RQH RI WKH IROORZLQJ EURZVHUV LQ YHUVLRQV RI ZKLFK WKDW DUH FXUUHQWO\

VXSSRUWHG E\ WKHLU SXEOLVKHUV  ,QWHUQHW ([SORUHU )LUHIR[ 6DIDUL DQG &KURPH DQG E

'HIHQGDQW IDLOV WR UHPHG\ WKH LVVXH XVLQJ 5HDVRQDEOH (IIRUWV ZLWKLQ D UHDVRQDEOH SHULRG RI

WLPH RI QRW OHVV WKDQ QLQHW\  GD\V RI UHFHLYLQJ WKH DFFHVVLELOLW\ FRQVXOWDQW¶V RSLQLRQ ,I

WKH DFFHVVLELOLW\ FRQVXOWDQW EHOLHYHV WKDW D UHDVRQDEOH WLPH XVLQJ 5HDVRQDEOH (IIRUWV WR

UHPHG\ WKH LWHPV IRXQG QRW WR EH XVDEOH LV ORQJHU WKDQ QLQHW\  GD\V WKHQ WKH 3DUWLHV PD\

DJUHH RQ D ORQJHU WLPH SHULRG ZLWKRXW OHDYH RI &RXUW VR ORQJ DV WKH H[WHQVLRQ LV GRFXPHQWHG

LQ ZULWLQJ DQG H[HFXWHG E\ WKH 3DUWLHV WR WKLV $JUHHPHQW RU WKHLU UHVSHFWLYH FRXQVHO ,I WKH

DFFHVVLELOLW\ FRQVXOWDQW ILQGV WKDW D SDUWLFXODU LWHP IRXQG QRW WR EH XVDEOH FDQQRW EH UHPHGLHG

XVLQJ 5HDVRQDEOH (IIRUWV 'HIHQGDQW VKDOO QRW EH REOLJDWHG WR UHPHG\ WKDW LWHP

                    $Q\ RI WKH WLPH SHULRGV VHW IRUWK LQ 3DUDJUDSKV  WKURXJK  PD\ EH

H[WHQGHG E\ PXWXDO DJUHHPHQW RI WKH 3DUWLHV

                    $Q\ QRWLFH RU FRPPXQLFDWLRQ UHTXLUHG RU SHUPLWWHG WR EH JLYHQ WR WKH

3DUWLHV KHUHXQGHU VKDOO EH JLYHQ LQ ZULWLQJ E\ HPDLO DQG E\ RYHUQLJKW H[SUHVV PDLO RU 8QLWHG

6WDWHV ILUVW FODVV PDLO DGGUHVVHG DV IROORZV

)RU 3ODLQWLII                                       <DDNRY 6DNV (VT
                                                     6WHLQ 6DNV 3//&
                                                      3DVVDLF 6WUHHW
                                                 
                                                   +DFNHQVDFN 1- 
                                                   (PDLO \VDNV#VWHLQVDNVOHJDOFRP
                                                   3KRQH 

)RU 'HIHQGDQW                                     -RVHSK - /\QHWW (VT
                                                   -DFNVRQ /HZLV 3&
                                                    6RXWK %URDGZD\ WK )ORRU
                                                   :KLWH 3ODLQV 1< 
                                                   (PDLO MRVHSKO\QHWW#MDFNVRQOHZLVFRP
                                                   3KRQH 

                                      02',),&$7,21

                   1R PRGLILFDWLRQ RI WKLV &RQVHQW 'HFUHH VKDOO EH HIIHFWLYH XQOHVV LQ

ZULWLQJ DQG VLJQHG E\ DXWKRUL]HG UHSUHVHQWDWLYHV RI DOO 3DUWLHV

                     (1)25&(0(17 $1' 27+(5 3529,6,216

                   7KH LQWHUSUHWDWLRQ DQG HQIRUFHPHQW RI WKLV &RQVHQW 'HFUHH VKDOO EH

JRYHUQHG E\ WKH ODZV RI WKH 6WDWH RI 1HZ <RUN

                   7KLV &RQVHQW 'HFUHH FRQWDLQV WKH HQWLUH DJUHHPHQW RI WKH 3ODLQWLII DQG

WKH 'HIHQGDQW FRQFHUQLQJ WKH VXEMHFW PDWWHU GHVFULEHG LQ 3DUDJUDSK  RWKHU WKDQ WKH WHUPV RI

WKH 6HWWOHPHQW $JUHHPHQW DQG QR RWKHU VWDWHPHQW SURPLVH RU DJUHHPHQW HLWKHU ZULWWHQ RU

RUDO PDGH E\ DQ\ SDUW\ RU DJHQW RI DQ\ SDUW\ WKDW LV QRW FRQWDLQHG LQ WKLV &RQVHQW 'HFUHH

DQG FRQFHUQV WKH VXEMHFW PDWWHU GHVFULEHG LQ 3DUDJUDSK  VKDOO EH HQIRUFHDEOH RWKHU WKDQ WKH

6HWWOHPHQW $JUHHPHQW

                   ,I DQ\ SURYLVLRQ RI WKLV &RQVHQW 'HFUHH LV GHWHUPLQHG WR EH LQYDOLG

XQHQIRUFHDEOH RU RWKHUZLVH FRQWUDU\ WR DSSOLFDEOH ODZ VXFK SURYLVLRQ VKDOO EH GHHPHG

UHVWDWHG WR UHIOHFW DV QHDUO\ DV SRVVLEOH DQG WR WKH IXOOHVW H[WHQW SHUPLWWHG E\ DSSOLFDEOH ODZ

LWV RULJLQDO LQWHQW DQG VKDOO QRW LQ DQ\ HYHQW DIIHFW DQ\ RWKHU SURYLVLRQV DOO RI ZKLFK VKDOO

UHPDLQ YDOLG DQG HQIRUFHDEOH WR WKH IXOOHVW H[WHQW SHUPLWWHG E\ DSSOLFDEOH ODZ

       3(56216 %281' $1' ,17(1'(' 7+,5'3$57< %(1(),&,$5,(6

                                               
                                  (PDLO \VDNV#VWHLQVDNVOHJDOFRP
                                  3KRQH 

                                  -$&.621 /(:,6 3&



'DWHG BBBBBBBBBBBBBBBBBBB
       03/23/2020             By:


                                   6RXWK %URDGZD\ WK )ORRU
                                  :KLWH 3ODLQV 1< 
                                  (PDLO
                                  UHEHFFDPFFORVNH\#MDFNVRQOHZLVFRP
                                  3KRQH 




                             
